Citation Nr: 1644096	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating greater than 10 percent for lumbar disc degenerative disease with spondylosis and bilateral peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).

A videoconference Board hearing was held in February 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In April 2015, the Board remanded this matter for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain updated treatment records for the Veteran and schedule him for appropriate examinations to determine the current nature and severity of his service-connected thoracolumbar spine disability.  The requested records subsequently were associated with the claims file.  The requested examinations occurred in September 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

The issue of entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness, has been raised by the record in a September 2016 Informal Hearing Presentation (IHP) but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a separate compensable rating for peripheral neuropathy of the bilateral lower extremities associated with the Veteran's service-connected lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ for additional development.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The evidence shows that, prior to September 14, 2015, the orthopedic manifestations of the Veteran's service-connected lumbar spine disability were, at worst, complaints of low back pain, with flexion shown to 80 degrees.

2.  The evidence shows that, effective September 14, 2015, the orthopedic manifestations of the Veteran's service-connected lumbar spine disability is productive of, at worst, muscle spasm resulting in an abnormal spinal contour (lordosis), with flexion shown to 80 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent prior to September 14, 2015, for the orthopedic manifestations of the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2015).

2.  The criteria for an initial 20 percent rating effective September 14, 2015, for the orthopedic manifestations of the Veteran's service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5243 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by a letter dated in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This letter notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  This letter informed the Veteran to submit medical evidence showing that his service-connected disability had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.

VA also complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise, nor has he indicated any shortcomings in the conduct of the hearing.  

The Veteran also has been provided with VA examinations which address the current nature and severity of his disability.  These examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating Claim

The Veteran contends that his service-connected lumbar spine disability is more disabling than currently (and initially) evaluated, and that a separate rating should be assigned for symptoms attributable to the peripheral neuropathy aspect of his disability.  

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  

The Veteran's disability currently is evaluated as 10 percent disabling effective August 1, 2009, under 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of the spine).  See 38 C.F.R. § 4.71a, DC 5242 (2015).

Under the General Rating Formula For Diseases and Injuries of the Spine, a 10 percent rating is assigned for lumbosacral spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2015).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).


Factual Background and Analysis

The Board finds that the evidence supports assigning a higher initial 20 percent rating effective September 14, 2015, for the orthopedic component of the Veteran's disability.  Prior to September 14, 2015, the Veteran's service-connected lumbar spine disability is manifested by, at worst, complaints of low back pain and lumbago, with flexion seen to 80 degrees.  

A review of the Veteran's private treatment records from R.C., M.D., at the P.A.I.N. (Pain and Addiction Integrated Network) Institute which were received by VA in July 2015 indicates that the medical attention given the Veteran was primarily directed toward pain complaints.  In April 2011, the Veteran's complaints included low back pain and leg pain which he rated as 3/10 on a pain scale.  

In February 2012, the Veteran indicated his pain was still present constantly, but stable and pain control was acceptable.  

On outpatient treatment with Dr. R.C. in July 2012, the Veteran's complaints "included pain in both legs and the lower back "and neuropathic changes in the lower extremities.  Pain levels are 5/10 in the morning, 3/10 in the afternoon, and at night it is 6/10.  Nevertheless, pain levels are acceptable at the current treatment approach."  

VA examination conducted in 2009, contemporaneous with the Veteran's service retirement revealed flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, as well as right and left rotation to 30 degrees.  The spine also was described as not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

Despite the evidence of pain, the record does not indicate that the Veteran's service-connected lumbar spine disability was limited to forward flexion between 30 and 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour (i.e., at least a 20 percent rating under DC 5242).  Nor does the evidence suggest that the Veteran experiences ankylosis of the entire thoracolumbar spine or the entire spine as is required for a 40, 50, or 100 percent rating under DC 5242.  See 38 C.F.R. § 4.71a, DC 5242.  Thus, an increased rating prior to September 2015, is not indicated under this code.  

The Veteran also is not entitled to consideration of an increased rating during this time period under DC 5243, but no incapacitating episodes of intervertebral disc syndrome were shown on evaluations of the Veteran's spine conducted during this time period.  See 38 C.F.R. § 4.71a, DC 5243.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent prior to September 14, 2015, under this diagnostic code have not been met.

With respect to the period from September 14, 2015, the evidence shows a VA examination was conducted on that date.  At that time, the Veteran's complaints included low back pain, flare-ups with increased lower extremity ache with prolonged sitting, standing, or walking as when on vacation, but no change in treatment or function.  

Range of motion testing showed forward flexion to 75 degrees, extension to 30 degrees, lateral flexion to 30 degrees in each direction, and lateral rotation to 30 degrees in each direction.  Pain was noted on range of motion testing but it did not result in or cause functional loss.  There was additional limitation of motion on repetitive testing with extension and left lateral flexion each limited to 25 degrees, but flexion increased to 80 degrees.  Further, physical examination showed no evidence of pain with weight-bearing, objective evidence of localized tenderness or pain on palpation of the joints or soft tissues, but there was muscle spasm resulting in an abnormal gait or abnormal spinal contour (lordosis).  The Veteran also reported missing 12 days of work in the past year and needing frequent changes in position in his current sedentary job, but these were not incapacitating episodes as VA defines the term, since bed rest was not prescribed.  

Given the findings of muscle spasm productive of abnormal spinal contour seen on the VA examination of September 14, 2015, the criteria for a 20 percent rating effective from that date are met.  See 38 C.F.R. § 4.71a, DC 5242.  The findings on this VA examination do not support the assignment of a disability rating greater than 20 percent under DC 5242, however, as no ankylosis was present, or limitation of flexion to 30 degrees or less.  

These findings also do not support assigning a higher initial rating under the formula for evaluating intervertebral disc syndrome (DC 5243) because, as the VA examiner noted, although the Veteran reported being incapacitated for a period of 12 days by his service-connected lumbar spine disability, he did not require treatment by a physician during these episodes nor does he describe any different treatment being rendered during these times other than reduced activity.  See 38 C.F.R. § 4.71a, DC 5243.  In summary, the Board finds that the criteria for an initial 20 percent rating effective September 14, 2015, for the orthopedic manifestations of the lumbar spine disability have been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for service-connected lumbar spine disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his service-connected lumbar spine disability, and it is noted that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as he expresses it.  In short, there is nothing exceptional or unusual about the orthopedic manifestations of the Veteran's disability and referral for extra schedular consideration is not indicated.  

Further, while the Board notes that the Veteran is also service-connected for numerous other disabilities, (including headaches, reflux disease, plantar fasciitis, nevi and genital warts) referral for an extra-schedular rating per 38 C.F.R. § 3.321(b)(1) to ascertain the collective impact of the Veteran's service-connected disabilities on his earning capacity is not indicated as none of the other service-connected disabilities are on appeal, and the Veteran has not alleged, and the evidence does not indicate, that any of the other service-connected disabilities is not appropriately, and adequately, rated under the assigned schedular criteria.  


ORDER

Entitlement to an initial rating greater than 10 percent prior to September 14, 2015, for the orthopedic manifestations of the Veteran's lumbar spine disability is denied.

Entitlement to an initial 20 percent rating effective September 14, 2015, for the orthopedic manifestations of the Veteran's lumbar spine disability is granted.


REMAND

With regard to the neurologic component of the Veteran's service connected disability, he contends that he is entitled to a separate compensable rating for it.  

When examined for VA purposes in connection with this claim, the examiner seems to have concluded the Veteran did not actually have peripheral neuropathy, as identified by the RO as a component of his service connected impairment.  It is equally apparent the Veteran does not have radiculopathy as is often associated with degenerative disc disease.  Instead, the Veteran's complaints were attributed to "dysesthesia" associated with soft tissue stretch, which in turn was related to remarkably shortened muscles and tendons in the posterior back, thigh and leg that are intolerant of prolonged stretch.  

Regardless of the medical label for the Veteran's symptoms, it is plainly a condition which the RO has service connected and for which the Veteran seeks a higher rating.  Nevertheless, on the current record it is not clear how that may be appropriately accomplished including whether it should be considered under muscle rating codes, or nerve rating codes or both, or some other code.  

Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination, in order to determine the nature and severity of this component of his service-connected lumbar spine disability.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for the sensory component of his service connected lumbar spine disability.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and severity of the sensory component of his service-connected lumbar spine disability.  If possible, this examination should be conducted by a neurologist.  The Veteran should be asked to provide a complete medical history, if possible.  All indicated tests and studies should be accomplished and the findings reported in detail.

After reviewing the complete record and examining the Veteran, the examiner is asked to identify the nature of the disability responsible for the Veteran's complaints, which if any nerves or muscles are involved and the precise limitation of functions imposed.  An explanation that accounts for any shortened muscles observed in the posterior back, thigh, and leg also is requested.  A complete rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the issue of entitlement to a separate compensable rating for the neurologic/sensory component of the Veteran's service-connected lumbar spine disability.  The Veteran and his service representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case then should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


